ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments filed on 10/11/2021, which have been entered. As filed by Applicant: Claims 18-23, 27-29, 34, 37-39, and 41 are pending. Claims 16, 26, 30, 35-36, and 40 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	Renumber the claims: Change claim 18 to claim 2. Change claim 19 to claim 3. Change claim 20 to claim 4. Change claim 21 to claim 5. Change claim 22 to claim 6. Change claim 23 to claim 7. Change claim 27 to claim 8. Change claim 28 to claim 9. Change claim 29 to claim 10. Change [independent] claim 34 to claim 1. Change [independent] claim 37 to claim 12. Change claim 38 to claim 11. Change claim 39 to claim 13. Change claim 41 to claim 14. 
To correspond to the renumbered claims: Claims 18-23, 27-29 and 38, line 1, change “according to claim 34” to “according to claim 1”. -- Claims 39 and 41, line 1, change “according to claim 37” to “according to claim 12”.
Allowable Subject Matter

4.	Claims 18-23, 27-29, 34, 37-39 and 41 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references, Nishida (US 2015/0266769 A1) and Peuchert (US 2013/0136981 A1), for the detailed reasons presented in Applicant’s Remarks filed on 08/13/2021.
Independent claims 34 and 37 require a sum of the claim listed oxides (note that sodium oxide (Na2O) is not in the list) and Li-2 + ZrO2 + SiO2 that is at least 95 wt% [or 98 wt%]. Thus, Nishida does not teach, disclose or reasonably suggest a composition containing less than 5 wt% [or 2 wt%] of Na2O, as required by the instant claims.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Nishida and/or Peuchert to arrive at the claimed lithium energy storage device as a whole with its required combination of features, one novel element of which is that the device comprises a lithium zirconium silicate composition. 
See the originally filed specification at pg. 6, line 17 to pg. 7, line 23 and pg. 12, line 34 to pg. 13, line 24: the silicate composition [e.g. in the form of particles or fibers or film] preferably comprises lithium zirconium silicate, which has been found to have particularly good lithium ion conductivity.
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known lithium energy storage devices. In light of the above discussion, and the unique combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 14, 2021